Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 06/10/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are patentable for the reasons set forth in this Office action:
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Marsh (US 2013/0173044) discloses a method for duplicating keys with input of user and key information that may be from a remote device (par 0063) including information of make and model (par 0071), capturing images of the of the key for detecting key bitting pattern and key black type (par 0090, fig 4A,12) and comparing the scanned input to factory specification in a database that may be identified by the user input to correct flaws caused by wear and tear or other causes.   
Marsh, taken alone or in combination with the other cited art, does not teach nor fairly suggest, in combination with other claimed limitations the combination of identifying a first set of faults in the set of key features by comparing the set of key features to the set of key rules; determining a set of key bitting information from the set of key features; identifying a second set of faults in the set of key bitting information by comparing the set of key bitting information to the set of key rules; and  marking the first set of faults and the second set of faults in the target image of the master key.
Thorsen (US 5677682) discloses an optical detection of mechanical key features. Brey (US 7768377) discloses security for vehicle starting with key including transponder and mechanical key blade.  Froehlich (US 5771176), Aimblad (US 5807042), Titus (US 5908273), Cimino (US 6543972), Wills (US 2001/0033781), Freeman (US 2013/033197
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

4/28/2022					/EDWIN C HOLLOWAY III/ 
(571) 272-3058	 	   		Primary Examiner, Art Unit 2683